Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Currently, Claims 33-34, 70-72, 76, and 85-109 are pending. Claims 33-34, 70-72, 76, and 85-109 are examined on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Claims 33-34, 70-72, 76, and 85-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seeram et al. (WO 2007/127263 A2) in view of Buist et al. (US 5411757) and Seeram et al. (US 2009/0326057 Al) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Seeram et al. teaches a method of treating a hyperproliferative cell disorder including macular degenerative disorders (page 7, paragraph 32), which is a type of  38) at per day administration in man (page 10, paragraph 47). A person in need of treating macular degenerative disorder would be a person in need of treatment of a neurodegenerative disease. The amount of urolithin A for treatment of macular degenerative disease would be a therapeutically effective amount. Per day would mean daily administration of Claim 76. Man is a human of Claim 94. The urolithin A is administered directly to a subject to prevent the occurrence or recurrence of a neoplastic disease (page 8 [35]).
However, Seeram et at. does not teach at least weekly, formulating the composition in the forms of a medical food, functional food, a food additive, a dietary supplement, a food product, effective amount of urolithin A is about 140-8400 mg.
Buist et al. teaches a medical diet for treating patients in the form of natural food, incorporated into medical foods (Claim 1; throughout the reference).
Seeram et al. (US'057) teaches urolithin A at a concentration of 100 microgram/ml (Example 2). A human is about 70 kg, therefore, urolithin A is about 7 g or 700 mg.
Urolithin A is a derivative of a food product, such as pomegranate. Food products would be characterized as a form of food. Thus, it would be obvious to formulate the therapeutic composition to treat neurodegenerative disease with a medical food, functional food, food additive, a dietary supplement, a food product such 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising effective amount of urolithin A is about 140-8400 mg of the active agent combination for the following reasons. The reference does teach the composition for treating neurodegenerative disease. Seeram et ai. (US’057) teaches urolithin A at a concentration of 100 microgram/mL (Example 2). A human Is about 70 kg, therefore, urolithin A is about 7 g or 700 mg. Thus, it would have been obvious to make a concentrated composition containing effective amount of urolithin A is about 140-8400 mg for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
Applicant argues that it would not be obvious to combine the references.
In response to Applicant’s argument, Buist et al. teaches a medical diet for treating patients in the form of natural food, incorporated into medical foods (Claim 1 throughout the reference). Seeram et al. teaches a formulation for therapeutic administration such as oral, parenteral administration (page 9, paragraph 38) at per day administration in man (page 10, paragraph 47). Seeram et al. (US'057) teaches uroiithin A at a concentration of 100 microgram/mL (Example 2). A human is about 70 kg, therefore, urolithin A is about 7 g or 700 mg. Thus, it would be obvious to use oral administrations for incorporation into medical foods.
Applicant argues that the amounts taught by the references are for different purposes.
In response to Applicant’s argument, the claims are drawn to urolithin A is about 140-8400 mg.  Seeram et al. teaches a method of treating a hyperproliferative cell disorder including macular degenerative disorders (page 7, paragraph 32), which is a type of neurodegenerative disease, with urolithin A (page 8, paragraph 36).  IC50 was established for the cells of different lineage in Table 1.  Therefore, a toxic level can be established for urolithin A before use in a human.  Seeram et al. (US'057) teaches urolithin A at a concentration of 100 microgram/ml (Example 2). A human is about 70 kg, therefore, urolithin A is about 7 g or 700 mg.  When the same concentration is taught, the treatment of neurodegenerative would occur when taken by a person 
Applicant argues that there is unexpected results for treating at 140-8400 mg of urolithin A.
In response to Applicant’s argument, Example 20 shows mice fed a dose of 90 mg/kg/day in a memory test.  Applicant’s claims are for treating neurodegenerative disease, specifically Alzheimer’s disease or Parkinson’s disease.  The test that would be convincing should be treatment in patients with Alzheimer’s disease or Parkinson’s disease.  Mice is not a subject for studying these treatments.  Thus, the unexpected result is not convincing.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655